DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1, 3, 5-9, 11-16, 18-25 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 3, 5-9, 11-16, and 18-20.  Prior art of record fails to teach or fairly suggest a program, system and a terminal policy sending method, comprising:
receiving, by a visited policy control function network element, a first message from a home policy control function network element, wherein the first message comprises a first terminal policy and a second procedure transaction identity (PTI);
sending, by the visited policy control function network element, the first terminal policy and a first (PTI) to a mobility management network element, wherein the first PTI is allocated by the visited policy control function network element for the first terminal policy;
receiving, by the mobility management network element, the first terminal policy and the first PTI;
sending, by the mobility management network element to the visited policy control function network element, an execution result of the first terminal policy and the first PTI;
receiving, by the visited policy control function network element, the execution result of the first terminal policy and the first PTI;
determining, by the visited policy control function network element based on the first PTI, that the execution result is the execution result of the first terminal policy; and
sending, by the visited policy control function network element, a second message to the home policy control function network element, wherein the second message comprises the execution result and the second PTI as recited in independent claims 1, 9, 16, and depicted in figure 6.

Regarding claims 21-25.  Prior art of record fails to teach or fairly suggest a terminal policy sending method, comprising:
receiving, by a visited policy control function network element, a first message from a home policy control function network element, wherein the first message comprises a first terminal policy and a second procedure transaction identity (PTI);
sending, by the visited policy control function network element, the first terminal policy and a first PTI to a mobility management network element, wherein the first PTI is allocated by the visited policy control function network element for the first terminal policy;
receiving, by the visited policy control function network element, an execution result of the first terminal policy and the first PTI from the mobility management network element;
determining, by the visited policy control function network element based on the first PTI, that the execution result is the execution result of the first terminal policy; and
sending, by the visited policy control function network element, a second message to the home policy control function network element, wherein the second message comprises the execution result and the second PTI and the second PTI as recited in independent claims 21 and depicted in figure 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2021/0153002) Zhou teaches after determining the UE is unreachable, a mobility management entity may send, to a visited policy control function network element, a notification indicating that a first message fails to be forwarded and the V-PCF determines, based on the notification, a first PTI allocated by the H-PCF to a first policy, and send, to the H-PCF, both the first PTI and the indication that the first message fails to be forwarded (abstract, 00145, 00149-00150).
	---(2020/0213876) Sun et al teaches the execution result sent by the second control network element includes only successful execution, or includes only failed execution, or may include both successful execution and failed execution (0131).  The 
	---(2020/0015311) Kim teaches if the requested PDN cannot be accepted by the network, the MME shall send a PDN CONNECTIVITY REJECT message to the UE.  The message shall contain a Procedure Transaction Identity (PTI) and an ESM cause value indicating the reason for rejecting the UE requested PDN connectivity (0340).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646